Citation Nr: 9915390	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1955.

In a November 1987 rating decision entitlement to service 
connection for a right knee disability, which included 
arthritis, was denied.  The veteran was provided notice of 
his appellate rights.  The decision was confirmed the 
following month after submission of additional medical 
records.  This appeal stems from a June 1997 rating decision 
of the RO that denied entitlement to service connection for 
arthritis of the right knee on the basis that no new and 
material evidence had been submitted to reopen the claim.

The claims file reflects that the RO diligently attempted to 
obtain VA medical records from the years closely following 
the veteran's service since he indicated that he had been 
treated for a right knee problem during that time.  No such 
records have been obtained, and the Board of Veterans' 
Appeals (Board) finds that this case is now ready for 
appellate review.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).


FINDINGS OF FACT

1.  Service connection for right knee arthritis was denied in 
a November 1987 rating decision; the veteran was provided 
notice at that time of his appellate rights.

2.  Evidence submitted since the 1987 denial is merely 
cumulative, and only shows that the veteran currently has 
arthritis of the right knee.

3.  The evidence submitted since the previous denial is not 
so significant, either when considered by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to decide the claim fairly.


CONCLUSION OF LAW

No new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right knee 
arthritis.  38 U.S.C.A. §§ 1110, 1154, 5108, 7105; 38 C.F.R. 
§§ 3.156, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110 38 C.F.R. 
§ 3.303.

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service.  To this end all doubt 
will be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Collette v. Brown, 82 F.3d 389 (1996); Arms v. 
West, 12 Vet. App. 188 (1999).

As noted the veteran's claim of service connection for a 
right knee disability, which included arthritis, was denied 
in a November 1987 rating decision.

When a claim is denied by an RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except as 
may otherwise be provided by law.  38 U.S.C.A. § 7105(c); see 
also Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).  The exception to these rules is that if new 
and material evidence is secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C. 
§ 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Suttmann v. Brown, 5 Vet. App. 127, 135-36 (1993) (applying 
§ 5108 provisions for reopening final claims to RO decisions 
rendered final by operation of § 7105(c)).  Therefore, once a 
decision becomes final, the Board does not have jurisdiction 
to consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (when new and material evidence has not 
been submitted in a previously disallowed claim further 
analysis is neither required, nor permitted); Fossie v. West, 
12 Vet. App. 1 (1998).

Thus, the veteran's claim of service connection for right 
knee arthritis cannot be reopened unless new and material 
evidence has been submitted since the 1987 denial.

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a).  Per that regulation, Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156; Fossie, supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first, it must be determined whether new and 
material evidence has been presented.  If so, then second, it 
must be determined whether a well-grounded has been 
presented.  If the claim is well grounded, then the claim may 
be reopened adjudicated upon the merits.  Winters v. West, 
No. 97-2180 (U.S. Vet. App. February 17, 1999); see Elkins v. 
West, No. 97-1534 (U.S. Vet. App. February 17, 1999).

Prior to the 1987 denial, the service medical records and a 
December 1955 VA examination report showed that there were no 
complaints or findings regarding this combat veteran's right 
knee.  Private medical records from Ecco Family Health Center 
in Columbus, Ohio, show that he had degenerative joint 
disease of at least one knee in September 1981.  He had 
arthritis diagnosed at least one month earlier, but specific 
joints were not specified.  Immediately following the 
November 1987 rating decision, private medical records from 
the Livingston/Lockbourne Family Health Care Center were 
submitted which revealed, inter alia, that in February 1983 
the veteran had complained of a long history of bilateral 
knee pain.  During a September 1962 hearing before the Board, 
pertaining to another claim, he complained of aching legs.  
The denial was confirmed by a VA letter sent in December 
1987.

Following the 1987 denial of service connection, VA medical 
records from August 1987 to August 1997 were obtained, 
reflecting problems of "gout" (arthritis) in the knees.

At a February 1998 RO hearing the veteran essentially 
testified that during combat in service, his right knee hit a 
rock and became swollen to "the size of an egg."  He 
indicated that he also underwent surgery for this problem.

It is clear in this case that the recent medical evidence is 
merely cumulative of the earlier evidence showing that the 
veteran has arthritis of the right knee.  In that respect, 
the evidence is not even considered "new" since it merely 
repeats the earlier diagnosis.  It is, therefore, not so 
significant that it must be considered--either by itself or 
on connection with previously assembled evidence that merely 
shows that diagnosis--to decide this claim fairly.  The fact 
that the veteran has the diagnosis of right knee arthritis 
was already considered, and this recent evidence is thus not 
new and material.  Further, there is no medical evidence 
relating this diagnosis in any way to service, and without 
such a medical nexus--even for a combat veteran--the appeal 
must be denied.  The veteran's lay assertions of an inservice 
injury in combat are not new and material evidence to show 
that the current right knee arthritis is a residual 
therefrom.  Marciniak v. Brown, 10 Vet. App. 198, 201-202 
(1997) (without medical-nexus evidence, previously denied 
claim was not reopened).  Lay assertions of medical etiology 
are generally not considered to be probative evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); see also Arms, supra; 
compare Libertine v. Brown, 9 Vet. App. 521 (1996) (regarding 
the necessity of a medical nexus in the well-groundedness 
context); Winters.

Since the veteran has not submitted new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

No new and material evidence having been presented to reopen 
a claim of entitlement to service connection for right knee 
arthritis, the appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





